Citation Nr: 1827328	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for eye problems, to include glaucoma and dry eyes.

2. Entitlement to service connection for arthritis of the right knee.

3. Entitlement to service connection for arthritis of the left knee.

4. Entitlement to service connection for breathing problems, including as due to herbicide exposure.

5. Entitlement to service connection for arthritis on fingers of right hand.

6. Entitlement to service connection for arthritis on fingers of left hand.

7. Entitlement to service connection for back condition.

8. Entitlement to service connection for numbness of right lower extremity.

9. Entitlement to service connection for numbness of left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969

This case comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A timely notice of disagreement was received in November 2012, a statement of the case was issued in May 2013, and a VA Form 9 was received in July 2013.  Jurisdiction of this case currently resides in Columbia, South Carolina.

This case was previously before the Board in June 2015, when the Board remanded the case in order to provide the Veteran an opportunity for a Board hearing.  Accordingly, a Travel Board hearing was held in August 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  
The issues of entitlement to service connection for breathing problems, to include as due to herbicide exposure; arthritis on fingers of the hands; a back condition; and numbness in the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's dry eyes are etiologically related to symptoms documented during service.

2. The Veteran's glaucoma is not etiologically related to symptoms documented during service.

3. The Veteran's arthritis of the right knee did not manifest during, or as a result of active military service.

4. The Veteran's arthritis of the left knee did not manifest during, or as a result of active military service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for dry eyes are met.  38 U.S.C. §§ 1101, 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for establishing entitlement to service connection for glaucoma are not met.  38 U.S.C. §§ 1101, 1110, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


3. The criteria for establishing entitlement to service connection for arthritis of the right knee are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for establishing entitlement to service connection for arthritis of the left knee are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a November 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

Additionally, VA satisfied the duty to assist the Veteran by providing eye and knee examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the nature and etiology of the Veteran's claimed disabilities.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its June 2015 remand directives.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claims for arthritis of the right and left knees.  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Eye Problems, to Include Glaucoma and Dry Eyes

The Veteran claims that he has eye problems, to include glaucoma and dry eyes that are related to symptoms he had while in service.  The Veteran contends that he did not have eye problems before service.

The Veteran's service treatment records indicate treatment for conjunctivitis of the left eye in August 1968.  He was diagnosed with purulent conjunctivitis.  Later in August 1968, the Veteran reported pain in his left eye after being treated by previous medication.  In May 1969, the Veteran complained of irritation in his eye for 2 days, stating that his eyes stuck together in the morning.  In June 1969, the Veteran reported soreness of his eye and epiphora.  He was diagnosed with allergic conjunctivitis at the time.

The Veteran's post-service treatment records include a VA eye conditions examination from October 2013.  The VA examiner diagnosed the Veteran with glaucoma and dry eyes.  The examiner noted that the Veteran has a diagnosis of glaucoma, appearing mild and not currently causing any vision problems.  He added that there is no link of conjunctivitis, which was documented in service, to glaucoma.  The examiner concluded that the Veteran's glaucoma is less than 50 percent likely to be related to service.  The examiner noted that the Veteran had a history of conjunctivitis in service and still has intermittent dry eye symptoms with itching, which would be consistent with allergic conjunctivitis.  The VA examiner opined that the Veteran's current itching and dry eye symptoms are at least as likely as not related to the symptoms documented in service.

The Board finds the October 2013 VA examination to be highly probative in this case.  The VA examiner thoroughly examined the Veteran and provided a positive nexus opinion regarding his dry eyes, supported by an adequate rationale.  Accordingly, the Board finds that service connection for dry eyes is warranted here, but not for glaucoma.  The Veteran is not competent to link a medically complex disease such as glaucoma to his in-service symptoms.  Here, the medical expert has indicated that there is no such relationship.  The Board finds the VA opinion dispositive of the nexus issue. 

Arthritis of the Right and Left Knees

The Veteran claims that he suffers from arthritis of the knees as a result of constantly sitting in vehicles while in service.

The Veteran's service treatment records indicate treatment for a hurt knee in March 1967.  The Veteran's separation examination from October 1969 shows "normal" results for "lower extremities."

The Veteran's post-service treatment records include VA treatment records from June 2009 where the Veteran reported knee pain.

The Veteran was provided with a VA examination in October 2013.  The VA examiner opined that the Veteran's claimed knee condition was less likely than not incurred in or caused by his service.  The examiner noted that the Veteran's c-file does not provide much detail surrounding his "hurt knee" other than providing an ace-wrap.  He added that there is no other evidence in service to suggest further issues and there is nothing in current PCP notes of a knee condition.  The examiner noted that the Veteran is using a cane and had some medial joint line tenderness which is likely related to osteoarthritis (OA).  Even still, the VA examiner opined that the Veteran's current knee OA is not related to a one time "hurt knee" over 47 years ago.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  At the August 2016 Board hearing, the Veteran reported that he started having problems with his knees in the 1970's, but he did not allege having symptoms of arthritis in his knees during service or within one year of service.  For these reasons, manifestation of arthritis within a year of separation or continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The Veteran's claims for service connection include his own assertion that his current arthritis in his right and left knees is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current arthritis in his knees is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required due to the complexity of the nexus question presented in this case.

The Board finds the October 2013 VA examination to be highly probative in this case.  The VA examiner examined the Veteran and provided a negative nexus opinion regarding his knee conditions and his service, supported by an adequate rationale.  Additionally, the Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiner's conclusion.  

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's arthritis of the right and left knees and his military service.  Accordingly, the Board finds that the claims of entitlement to service connection for arthritis in the right knee and arthritis in the left knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for dry eyes syndrome is granted.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for arthritis of the right knee is denied.

Entitlement to service connection for arthritis of the left knee is denied.


REMAND

Breathing Problems

The Veteran contends that he suffers from breathing problems as a result of his service.  Specifically, the Veteran contends that he had pneumonia and an upper respiratory infection (URI) in service, which caused his current breathing problems.  Additionally, the Veteran alleges that his exposure to Agent Orange has caused his breathing problems.

The Veteran's service treatment records show that he was treated for URIs in November 1966 and December 1966.  The Veteran was diagnosed with pneumonia in December 1966.  He was also diagnosed with nasopharyngitis in May 1969, after he complained of nasal congestion, cough, and headaches.

The Veteran's post-service medical treatment records show that he has been diagnosed with allergic rhinitis, asthma, and URIs.  See VA treatment records from June 2002, February 2011, and October 2013.

The Veteran was provided with a VA examination in October 2013 where the VA examiner opined that the Veteran's claimed condition was less likely than not caused by his service.  The examiner added that the Veteran has asthma (related to bronchiospasm) unrelated to a one time diagnosis of pneumonia (infection).

The Veteran submitted private treatment records from August 2016 which showed treatment for respiratory problems that the private doctor noted may have been caused by his one week hospitalization for pneumonia during his training in the Army.  The private doctor noted that the Veteran was also in Korea and exposed to Agent Orange.  He provided a diagnosis of allergic rhinitis and other abnormalities of breathing.  The private doctor opined that the Veteran's respiratory abnormality can be multifactorial and may be related to all previous exposures in his life including Agent Orange and previous bronchial pneumonia.  The private doctor added that the Veteran is also allergic and this is also a big factor.

The Board unfortunately does not find the August 2016 private doctor's opinion sufficient to substantiate the claim because the doctor did not document a review of the Veteran's claims file which contains such relevant information of the Veteran's medical condition before, during, and after service.  The private doctor also did not provide a supporting rationale for his nexus opinion which is also speculative.  

Although the October 2013 VA examiner provided a negative nexus opinion regarding the Veteran's diagnosed asthma and his service, the examiner did not provide an opinion regarding the Veteran's other diagnosed respiratory conditions, to include allergic rhinitis and URIs. Thus, the Board finds that this issue must be remanded for an addendum opinion regarding whether the Veteran's other diagnosed respiratory conditions are a result of his service, to include exposure to Agent Orange.

Arthritis of the Fingers

The Veteran claims that he suffers from arthritis of the fingers in both the right and left hand as a result of his time in service.  Specifically, the Veteran alleges that his MOS as a truck driver and constant work with pencil on dispatch papers caused him to develop arthritis in his fingers.

The Veteran submitted a statement from a private doctor in September 2016 that states he has osteoarthritis involving the joints of his hands.  The private doctor noted that the development of this condition is likely related to performing repetitive activities with his hands, including those activities performed while he was on active duty with the U.S. Army.

The Board unfortunately does not find the September 2016 private doctor's opinion sufficient to substantiate the claim because the doctor did not document a review of the Veteran's claims file which contains such relevant information of the Veteran's medical condition before, during, and after service.  The private doctor also did not provide a sufficient rationale for his nexus opinion.  

As such, the Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his arthritis in the fingers of his right and left hands.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Back Condition

The Veteran claims that he suffers from a back condition that is related to the symptoms of back pain he had while in service.  The Veteran also contends that he has been having back problems since his time in service.  See July 2013 VA Form 9.

The Veteran's service treatment records show that he was treated for back pain in April 1969.  An impression of muscular pain was provided at the time.  The Veteran was also treated for low back pain radiating into his right leg in September 1969.

The Veteran was provided with a VA spine examination in October 2011 where he was diagnosed with lumbar degenerative disk disease.  The VA examiner noted treatment for low back pain while in service in September 1969.  The examiner added that the Veteran's service treatment records show diagnosis of arthritis on entry into military service, but no radiographs were obtained for confirmation.  He noted that it is rather unlikely that the Veteran had arthritis in his low back at age 22, unless there was a significant preceding traumatic injury, of which there is no record or report per the Veteran.  The examiner noted that an acute and apparently transitory episode of back pain occurred during service as noted above with no apparent sequelae as there are no further notes found to indicate the presence of a chronic ongoing back condition.  At separation, the Veteran denied recurrent back pain, and his examination was normal.  The examiner added that there is no evidence of a chronic ongoing back condition, which occurred, or had its onset during military service or more than one year following discharge.  For these reasons, the examiner opined that it is less likely as not that the Veteran's current diagnosis of lumbar degenerative disk disease was incurred and/or caused by military service.  The examiner added that he thinks the Veteran's back problems are due to wear and tear over time since discharge.

As the October 2011 VA examiner based his negative nexus opinion partially on only one acute and apparently transitory episode of back pain while in service and the Veteran's service treatment records indicate two notations for back pain, the 
Board finds that an addendum medical opinion is required prior to adjudication of this issue.  Additionally, the Board finds that as the Veteran's lay statements regarding a continuity of symptomatology were not a part of the Veteran's claims file until after the October 2011 VA examination, an addendum opinion considering such statements is also required.



Numbness in the Lower Extremities

The Veteran claims that he suffers from numbness in his right and left lower extremities as a result of his service.  The Veteran contends that his back pain runs down the back of his legs, and his toes feel numb.

The Veteran's service treatment records include treatment for low back pain radiating into the right leg in September 1969.

The Veteran's post-service treatment records include VA treatment records that show a 3 week history of low back pain with episodic radiation to the left buttock and lower extremity in May 2008.  The Veteran was provided an assessment of discogenic low back pain as well as left sided L5 radiculopathy.

VA treatment records from August 2008 show that there was improvement with L5 radiculopathy, but it was noted that the Veteran had persistent weakness then paresthesias.

The Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed numbness in the lower extremities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).
Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion to the October 2013 VA examination report to assess the nature and etiology of the Veteran's breathing problems, to include allergic rhinitis and URIs.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed respiratory condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's breathing problems, to include allergic rhinitis and URI, had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event, including exposure to herbicide agents?  The examiner should address the August 2016 private opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his arthritis of the fingers in the right and left hands.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

The examiner should address the following regarding the Veteran's arthritis of the fingers:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the fingers on the right hand, had its onset in service or is otherwise etiologically related to his military service?  The examiner should address the September 2016 private opinion.  


(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the fingers on the left hand, had its onset in service or is otherwise etiologically related to his military service?  The examiner should address the September 2016 private opinion.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Please obtain an addendum opinion to the October 2011 VA examination report to assess the nature and etiology of the Veteran's back condition.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding any diagnosed back condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition had its onset in service or is otherwise etiologically related to any in-service disease, injury, or event?

In formulating an opinion, the examiner should consider and discuss the following:

(a) The Veteran's complaints of back pain in service from April 1969 and September 1969.

(b) The Veteran's lay assertions that he has been having back problems since his time in service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed numbness of the right and left lower extremities.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies should be performed.  The examiner should address the following:

The examiner should address the following regarding the Veteran's numbness in the lower extremities:

(a) Please identify whether the Veteran suffers from a right lower extremity condition.

(b) Please identify whether the Veteran suffers from a left lower extremity condition.

(c) For any diagnosed condition, please identify the likely cause of such condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from the lower extremity condition that began in (or is otherwise related to) the Veteran's military service?

(d) If service connection is found for the Veteran's back condition, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a lower extremity condition that was caused by or results from his back condition?

(e) If service connection is found for the Veteran's back condition, is it at least as likely as not (50 percent or greater probability) that any diagnosed lower extremity condition has progressed at an abnormally high rate (aggravated) due to or the result of his back condition?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


